Citation Nr: 1114011	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  05-00 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1978 to August 1979.

This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  In an August 2010 Order, the Court endorsed an August 2010 joint motion for remand, vacated the December 2009 Board decision that denied reopening the Veteran's claim for a back disability, and remanded the matter for compliance with the instructions in the joint motion.  Specifically, as will be discussed in more detail below, the Board was instructed to consider whether an RO hearing held in July 2006 was conducted in accordance with 38 C.F.R. § 3.103(c)(2) (2010).  See Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).   

In May 2007, this matter came before the Board on appeal from an April 2004 rating decision of the RO in Cleveland, Ohio, which, in pertinent part, denied a petition to reopen a claim of service connection for a back disability.  In a July 2008 Order, the Court endorsed a June 2008 joint motion for remand, vacated the portion of the May 2007 Board decision that denied reopening for a claim of service connection for a back disability, and remanded the matter for compliance with the instructions in the joint motion.  The May 2007 Board decision also denied two other claims.  These claims were abandoned before the Court and are not now before the Board.

The Board remanded this case in September 2008 for additional VCAA notice.  The Board's December 2009 decision on this claim was remanded by the Court, as discussed above.  

The Veteran testified before Decision Review Officers at July 2004 and July 2006 hearings at the RO.  Transcripts of these hearings have been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran petitions to reopen his service connection claim for a back disability.  While the Board regrets the further delay, remand is necessary to ensure that all due process requirements are satisfied. 

First, pursuant to the joint motion for remand, a new RO hearing should be offered which complies with the requirements set forth in 38 C.F.R. § 3.103(c)(2) (2010).  See Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).  In Bryant, the Court held that the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the Veteran.  Id. at 496.  In the present case, the hearing officer must explain to the Veteran that there must be new evidence supporting in-service incurrence or aggravation of his back disability, as his back disability had been found to pre-exist service in the last prior final denial of his claim.  The Court also held in Bryant that the hearing officer must suggest that the Veteran submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.  In this regard, the hearing officer might suggest that the Veteran submit a medical professional's opinion supported by an adequate rationale stating that the Veteran's back problem was incurred in or aggravated by active service.  

Second, since the Board's December 2009 decision, the Veteran has submitted a number of statements regarding his claim as well as a January 2010 VA treatment record reflecting that his back disability was related to an in-service injury.  This evidence was submitted in conjunction with a "new" petition to reopen that was submitted in January 2010.  This claim was reopened and denied by the Milwaukee, Wisconsin RO in a September 2010 rating decision.  It is unclear why the RO adjudicated the Veteran's claim at that time as the Court had jurisdiction over this matter.  On remand, the RO should review all of the evidence submitted since the Board's December 2009 decision.  The RO should strongly consider conducting additional evidentiary development (e.g. a VA compensation examination) given the submission of the positive nexus opinion.

 Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be offered an opportunity to testify at a new RO hearing which complies with the requirements set forth in 38 C.F.R. § 3.103(c)(2) and Bryant, 23 Vet. App. 488.  In this regard, the hearing officer should explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the Veteran.  The hearing officer should also suggest that the Veteran submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Please refer to the body of this remand for a fuller discussion. 

2. The AOJ should consider the evidence submitted since the Board's December 2009 decision on this claim, to include the January 2010 VA treatment record, which provides a positive nexus to service, and conduct any further development that may be warranted based on additional information or evidence received to include a new VA examination which ascertains whether the veteran's current back disability was caused or aggravated by service. 

3. If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


